DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawings.  The objection to the Drawings is withdrawn by reason of amendment.
Specification.  The objection to the Abstract is withdrawn by reason of amendment.
35 USC 112(b).  The rejections of claims 2-5, 7-14, and 16 are withdrawn by reason of amendment.
35 USC 102 and 35 USC 103.  Applicant’s arguments, see arguments p. 13-15, filed 05/12/22, with respect to rejection of claims 1-4, 6-8, 14, and 17-19 under 35 USC 102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1-4, 6-8, 14, and 17-19  has been withdrawn. The rejection of claims 5, 9-13, 15-16 under 35 USC 103 are withdrawn by reason of dependence.

35 USC 101.
Applicant asserts the claims are directed improvements in technology or computer functionality (Remarks, p. 12).  Applicant further asserts the claims improve capabilities of both hardware and software implementations of artificial neural networks, not invoking the computer as a tool (Remarks, p. 12).  Applicant further asserts, citing Enfish, that the claims comprise logical structures and/or processes enable better performance, higher speed, lower power consumption, reduced memory requirements, lower complexity and/or cost of hardware and/or software, reduced die area on integrated circuits, implementation with little or no modification to commodity hardware, etc. (Remarks, p. 13).
Examiner respectfully disagrees.  The asserted improvement in technology such as artificial neural network or computer functionality flow as a natural and direct consequence of the mathematical and mental concepts not as a result of an additional element, i.e., technology itself.   The novelty claimed is the manner of dividing a tensor into two ranges, quantizing separately in the two ranges, offsetting a value, and accumulating based on regions.  This entirely consists of mathematical concepts and mental steps.  This is unlike the assertions of logical structures and or processes as in Enfish because in Enfish these elements were treated as additional elements given an interpretation under 35 USC 112f.  No similar additional elements comprising logical structures are claimed. 
Beyond that, the claims merely generally link the mathematical concepts and mental steps to the artificial neural network , or the processor in a manner that merely recites “apply it”.  See MPEP 2106.04(d), “[m]erely reciting the words “apply it” (or an equivalent) with the judicial exception” have been found by the courts not to integrate a judicial exception into a practical application. See also MPEP 2106.05.I. the “inventive concept” cannot be furnished by the unpatentable law of nature) or natural phenomenon or abstract idea) itself.”  See also MPEP 2106.05(a), “the judicial exception alone cannot provide the improvement.”  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claims 1, and claim 19,  the under the Alice framework Step 1, the claims fall within the four statutory categories of patentable subject matter identified by 35 USC 101: a process (claim 1), machine (claim 19), manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claims recite Mathematical concepts, and mental processes.  The step of dividing a tensor into a first and second region is a mental process.  The step of quantizing values of a tensor I the first region separately from the values of the tensor in the second regions is a mathematical calculation of quantizing.  
Under the Alice framework Step 2A prong 2 analysis, the claims recite the following additional elements: an artificial neural network (claim 1), processor configured to execute procedures (claim 19). The claims merely generally links the mathematical concepts and mental steps to the artificial neural network, or the processor in a manner that merely recites “apply it” to the artificial neural network, or the processor.  As such, the claims amount to no more than a drafting effort designed to monopolize the exception.   For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claims either merely generally links an additional element to the mathematical concepts and mental processes.  The innovative concept is in the mathematical concepts, and mental processes, i.e. the quantizing values of a tensor differently by region.  As claimed, no technological innovation is apparent in the neural network or the processor beyond the mathematics and the mental processes. For these reasons claim 1 and claim 19 do not amount to significantly more than the abstract idea.
Claims 2-19 are rejected for at least the reasons provided with respect to claim 1.  Claims 2-18 merely further mathematically limit the mathematical relationships and calculations recited in claim 1. Claim 15 recites the tensor includes two channels.  The element “channels” modifies tensor, which is a mathematical construct.  For this reason, the term channel is interpreted to be a type of tensor value that is modeled, and not a channel in an artificial neural network. Claims 2-18 contain no additional elements that would require analysis under steps 2A prong 2 or 2B.  

Regarding claim 20,  the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts.  The steps of summing activation and weight products for a first and second region of a quantization range, and summing activations for the second region are mathematical calculations of summing.   
Under the Alice framework Step 2A prong 2 analysis, the claims recite the following additional elements: first, second and third accumulators.  The claims merely generally links the mathematical concepts to the respective accumulator in a manner that merely amounts to instructions to implement the sum in a summing device.  The claim does not specifically limit the abstract idea to a particular machine or manufacture other than sum in accumulators, wherein an accumulator is a device that sums.    For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claims either merely generally links an additional element to the mathematical concepts.  The innovative concept is in the mathematical concepts, summing activation and weight products by region of quantized range, and summing activations for a second region.  As claimed, no technological innovation is apparent in the accumulators. For these reasons claim 20 does not amount to significantly more than the abstract idea.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Applicant claims methods a system, and an apparatus wherein the method as in claim 1, and the processor of the system of claim 19 is configured to execute procedures comprising:
dividing a quantization range for a tensor of an artificial neural networks into a first region and a second region; and
quantizing values of the tensor in the first region separately from values in the tensor in the second region; 
wherein a value of the tensor in the first region is based on a first input value; and 
wherein a value of the tensor in the second region is based on a second input value and an offset value.
Applicant claims an artificial neural network apparatus as in claim 20 comprising:
a first accumulator configured to sum activation and weight products for a first region of a quantization range;
a second accumulator configured to sum activation and weight products for a second region of the quantization range; and 
a third accumulator configured to sum activations for the second region.

The primary reasons for indication of allowable subject matter are the limitations in combination with the remaining limitations as in claims 1 and 19 wherein a value of the tensor in the second region is based on a second input value and an offset value.  The primary reason for indication of allowable subject matter are the limitations in combination with the remaining limitations as in claim 20 wherein first, second and third accumulators are configured to sum for regions wherein first and second accumulators sum activation and weight products for first and second regions of a quantization range respectively and a third accumulator is configured to sum activations for the second region.
Jain is the closes prior art found.  Jain discloses aspects of the claimed inventions as in the nonfinal office action dated 03/02/22.  Jain does not, however, explicitly disclose and wherein a value of the tensor in the second region is based on a second input value and an offset value, further Jain does not explicitly disclose first, second and third accumulators are configured to sum for regions wherein first and second accumulators sum activation and weight products for first and second regions of a quantization range respectively and a third accumulator is configured to sum activations for the second region.
US 20210103799 A1 Venhataramani, disclosure by inventors partly in common with the Jain NPL, of an architecture for Bi-scaled Deep Neural Networks wherein quantization is performed on tensors by region similar to the Jain disclosure (fig 2, fig 7-8, fig 9-12). Venhataramani does not, however, explicitly disclose and wherein a value of the tensor in the second region is based on a second input value and an offset value, further Venhataramani does not explicitly disclose first, second and third accumulators are configured to sum for regions wherein first and second accumulators sum activation and weight products for first and second regions of a quantization range respectively and a third accumulator is configured to sum activations for the second region.
US 20200057934 A1 Yoo et al., discloses a neural network wherein data is quantized by region (fig 3-5).  Yoo further discloses separating activations into normal activations and outlier activations ([0089, fig 5 normal accumulation unit, outlier accumulation unit]).  Yoo does not, however, explicitly disclose and wherein a value of the tensor in the second region is based on a second input value and an offset value, further Yoo does not explicitly disclose first, second and third accumulators are configured to sum for regions wherein first and second accumulators sum activation and weight products for first and second regions of a quantization range respectively and a third accumulator is configured to sum activations for the second region.
US 20210019630 A1 Yao et al., discloses a loss error aware quantization of a low bit neural network that includes quantization by region, and discloses a normal accumulation unit and an outlier accumulation unit (abstract, fig 8).  Yao does not, however, explicitly disclose and wherein a value of the tensor in the second region is based on a second input value and an offset value, further Yao does not explicitly disclose first, second and third accumulators are configured to sum for regions wherein first and second accumulators sum activation and weight products for first and second regions of a quantization range respectively and a third accumulator is configured to sum activations for the second region.
US 20210286688 A1 Liu et al., (hereinafter “Liu”) discloses a method for determining neural network quantization parameters, wherein an offset is introduced into the quantization parameter according to a distribution of values to avoid overflow (abstract, [0088-0101], fig 3).  Liu does not, however, explicitly disclosed dividing a tensor into first and second region. Furthermore, Liu does not explicitly disclose first, second and third accumulators are configured to sum for regions wherein first and second accumulators sum activation and weight products for first and second regions of a quantization range respectively and a third accumulator is configured to sum activations for the second region.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182